Title: [Diary entry: 16 September 1786]
From: Washington, George
To: 

Saturday 16th. Mercury at 58 in the Morning—69 at Noon And 66 at Night. Morning a little lowering, but clear & pleasant afterwards, with but little wind. Rid to Mr. Willm. Tripletts in expectation of meeting Mrs. French, in order to get the lease from her & Deed from Mr. Triplett executed but his indisposition & confinement in bed prevented the latter and the nonattendance of Mrs. French & a misunderstanding with respect to the rent, she conceiving it was to be £150 pr. Ann. & I £136 only, put an end to the negotiation of the former. I visited my Mill, Ditchers and the Plantations at the Ferry, Dogue run, and Muddy hole. At the last, the fodder (top & blade)

of the drilled corn was gathered & the Sowing of the Rye kept up with the plow. At the first the same was done with the rye in the newly plowed field and the people had begun (on thursday) to sow Wht. in the drilled Corn by the meadow. On my return home found the Attorney General (Randolph) his Lady & two Children; and Mr. Charles Lee here. The last returned to Alexandria after Dinner under promise to come down to dinner to morrow, and that he would ask Mr. Herbert Colo. Fitzgerald & others to dine here also.